     Case 3:16-cv-02161-LAB-AHG Document 108 Filed 08/10/20 PageID.915 Page 1 of 1



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11      JAMES ADAMS III                            Case No.: 16cv2161-LAB (AHG)
12                                  Plaintiff,
                                                   ORDER ON MOTIONS IN
13      v.                                         LIMINE
14      COUNTY OF SAN DIEGO, et al.
15                              Defendants.
16
17           The Court held a hearing on the motions in limine (Docket nos. 80 through
18    84).
19           Defendants’ motion for leave to present the testimony of their expert Robert
20    Fonzi remotely by videoconferencing (Docket no. 84) is GRANTED and
21    Defendants’ counsel should coordinate this with the Court’s IT department. The
22    remaining motions are GRANTED IN PART, as discussed at the hearing.
23           IT IS SO ORDERED.
24    Dated: August 10, 2020
25
26                                               Honorable Larry Alan Burns
                                                 Chief United States District Judge
27
28

                                                  1
                                                                                      16cv2161
